Citation Nr: 0608056	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-31 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.

2. Entitlement to service connection for left ear hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from August 1960 to August 
1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of October 2002 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for tinnitus and 
the claim to reopen a claim for service connection for left 
ear hearing loss due to a lack of new and material evidence.    

The Board notes that the veteran's claim and NOD request 
service connection for hearing loss.  As the RO only 
adjudicated left ear hearing loss, the issue of right ear 
hearing loss is referred to the RO.


FINDINGS OF FACT

1. In a January 1975 rating decision, the RO denied service 
connection for hearing loss.  The RO notified the veteran of 
this decision and of his procedural and appellate rights; the 
veteran filed a notice of disagreement, but did not file an 
appeal and that decision became final.  

2.  Evidence presented since the January 1975 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for left ear hearing loss.

3. The veteran's current left ear hearing loss is 
attributable to noise exposure and an incident in service.

4.  The veteran's current tinnitus is attributable to noise 
exposure and an incident in service. 




CONCLUSIONS OF LAW

1.  The January 1975 rating decision that denied entitlement 
to service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & 2005).  

2.  Evidence received since the January 1975 rating decision 
is new and material and the veteran's claim for service 
connection for left ear hearing loss is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & 2005); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2005).

3. Left ear hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

4. Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Claim for Left Ear Hearing Loss

The veteran seeks to reopen his claim for service connection 
for hearing loss of the left ear.  The veteran contends that 
he incurred injury to his left ear drum in 1961 when a 
service member accidentally fired his weapon inches from the 
veteran's ear. 

In a January 1975  rating decision, the RO denied the 
veteran's claim for service connection for hearing loss on 
the basis that service records were negative as to any 
complaints of or treatment for hearing loss.  The RO notified 
the veteran of this decision in February 1975; the veteran 
filed a notice of disagreement and requested an extension of 
60-90 days to file his appeal.  A 60 day extension was 
granted, however, the veteran did not file an appeal. 
Consequently, that decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005).  Effective from August 29, 2001, the 
regulations defining "new and material evidence" were 
revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in August 2002, the Board applied the 
revised provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).  
Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the January 1975 rating 
decision were service medical records and a November 1974 VA 
examination.

Evidence received since the January 1975 rating decision 
includes a statement from  Mr. P.C. and a copy of a DD-214, 
the veteran's statement in support of his claim, including 
all correspondence with the VA and copies of numerous awards 
and good citizenship, and treatment records from the VAMC, 
Loma Linda, including an audiology examination. 

In the present case, the RO denied service connection for 
hearing loss in January 1975 because there was no evidence of 
hearing loss in service.  Service medical records, entrance, 
and separation examinations are negative as to any 
complaints, findings, or treatment for hearing loss.  
However, since the January 1975 rating decision, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the absence of evidence of a hearing loss disability in 
service is not fatal to a veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  The veteran has demonstrated current severe left ear 
hearing loss in both VAMC treatment records and a VA 
examination dated November 1974.  Due to the change in the 
evidentiary requirements for service connection for hearing 
loss, this claim should be reopened and re-adjudicated.

Additionally, at the time of the January 1975 rating 
decision, there was no evidence of an in service occurrence 
or injury to the ear drum.  The veteran claims that since his 
hearing loss was caused by an accidental discharge of an M-1 
rifle while it was being cleaned by another service member.  
Currently, the record contains a letter from Mr. P.C., a 
friend of the veteran's, who claims that he received a call 
from the veteran who stated that another soldier accidentally 
shot his rifle very close to the veteran's ear.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board finds that this evidence is new as it was not 
previously submitted to the RO.  Additionally, the Board 
finds this evidence to be material, as it relates to an 
unestablished fact necessary to substantiate the claim.  
Thus, this claim is reopened.    
Service Connection for Left Ear Hearing Loss and Tinnitus

The veteran is seeking service connection for left ear 
hearing loss and tinnitus.  In support of his claim, the 
veteran states that since he was assigned to an infantry 
unit, he was required to be on field maneuvers where he was 
exposed to noise from heavy tanks, motors, and artillery 
units firing weapons.  Additionally, the veteran contends 
that his left ear drum was injured in 1961 when another 
service member accidentally fired a weapon inches from the 
veteran's ear. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

As previously stated, for a claim of service connection for 
hearing loss, the Court has held that the absence of evidence 
of a hearing loss disability in service is not fatal to a 
veteran's claim, and that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection.  See Ledford, Hensley.  

Initially, the Board notes that the service medical records, 
including the reports of entrance and separation, do not 
contain a complaint, finding, or history of left ear hearing 
loss or tinnitus.

However, the veteran has evidence of the current left ear 
hearing loss and a medically sound basis for attributing the 
disability to service.  According to records from an 
audiology examination dated July 2003 from the VAMC, Loma 
Linda, the veteran has bilateral, asymmetrical hearing loss 
of the left ear.  The audiologist, who is also the Chief of 
the Ears, Nose and Throat department, opined that the in 
service incident very well may be responsible for the 
veteran's current hearing problems.  Additionally, as 
previously mentioned, the veteran has corroborating evidence 
of an in service incident of a weapon being fired close to 
his left ear.  As there is evidence of left ear hearing loss 
and a medical opinion relating the left ear hearing loss to 
service, this evidence serves as the basis for the grant of 
service connection for left ear hearing loss.  See Ledford, 
Hensley.

As for the claim for service connection for tinnitus, the 
veteran claims that since he was assigned to an infantry 
unit, he was required to be on field maneuvers where he was 
exposed to heavy tanks, motors, and artillery units firing 
weapons.  Though the veteran's MOS is of an administrative 
specialist, there is evidence that he was assigned to an 
infantry unit and has an expert rifleman badge, establishing 
acoustic injury in service.

VAMC treatment records dated July 2003 show a diagnosis of 
tinnitus, and indicate that the veteran's tinnitus began 
after service and has continued for more than thirty years.  
The veteran is competent to report that on which he has 
personal knowledge and what comes to him through his senses, 
specifically, that he has experienced ringing in his ears 
since service.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran's report that he had ringing in his ears 
during service is competent and determined to be credible.  
Thus, service connection for tinnitus is warranted. 

In light of the all the evidence of record, including the 
July 2003 VAMC records, and resolving doubt in favor of the 
veteran, the Board finds that the veteran has established 
that the current hearing loss and tinnitus originated in 
service.  Thus, the evidence supports a grant of service 
connection for hearing loss and tinnitus.  

The Board has considered the veteran's claim to reopen with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq.  (West Supp. 2005).  Given the 
favorable outcome as noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

1. As new and material evidence has been presented, the claim 
to reopen a claim for service connection for left ear hearing 
loss is granted.

2. Entitlement to service connection for left ear hearing 
loss is granted.
 
3. Entitlement to service connection for tinnitus is granted.






______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


